 1	 KEVIN R. MARCHESE, State Bar Number: 148931
    Attorney at Law
 2	 1215 K Street, 17th Floor
    Sacramento, CA 95814
 3	 marcheselegal@gmail.com
    Telephone: (916) 503-3179
 4	 Fax: 916-774-0285

 5	 Attorney for Judgment Debtor/Moving Party: Gates Concrete, Inc.

 6	
                                      UNITED STATES DISTRICT COURT
 7	
                                    EASTERN DISTRICT OF CALIFORNIA
 8	
                                            SACRAMENTO DIVISION
 9	

10	

11	 SMS FINANCIAL J. LLC,                                 CASE NO. 2:16-MC-00140-TLN-AC
12	                 Plaintiff,                            STIPULATION AND (PROPOSED) ORDER TO
13	                                                       CONTINUE HEARING OF 2/20/2019
                    v.
14	 GATES CONCRETE CONSTRUCTION, INC,                     DATE: Feb. 20, 2019
                                                          TIME: 10:00 am
15	                Judgment Debtor.                       PLACE: Courtroom 2

16	

17	

18	
             PLEASE TAKE NOTICE: The parties - by and through their duly appointed counsel who have
19	
      appeared in this matter have arrived at a STIPULATION to continue the Debtor Examination from
20	
      February 20, 2019 to a further continued date to be determined, following the related Motion presently
21	
      scheduled for hearing in this court on March 21, 2019, and for the parties to discuss settlement.
22	
             SO STIPULATED:
23	
      Dated: February 19, 2019                     /s/ George Gost
24	                                                GEORGE GOST for
                                                   SMS FINANCIAL J. LLC
25	
      Dated: February 19, 2019                     /s/ Kevin R. Marchese
26	                                                KEVIN R. MARCHESE for
                                                   GATES CONCRETE CONSTRUCTION, INC
27	

28	


                                                          1
 1	                                                 ORDER

 2	         Pursuant to the Stipulation by and between the parties for a continued date upon for the

 3	 examination of debtors, and in light of the pending motion on this matter; good cause appearing thereon;

 4	 the examination of debtor will be continued to a date to be determined following the motion hearing

 5	 presently scheduled for March 21, 2019.

 6	 IT IS SO ORDERED.

 7	 DATE: February 20, 2019

 8	

 9	

10	

11	

12	

13	

14	

15	

16	

17	

18	

19	

20	

21	

22	

23	

24	

25	

26	

27	

28	


                                                        2
